MallaRd, C.J.
The defendants did not docket the record on appeal within the time required by Rule 5 of the Rules of Practice in the Court of Appeals. The defendants filed a petition for a writ of certiorari which is allowed, and the case is decided on its merits.
The evidence of the State on a voir dire examination as to whether the statements of the defendants were freely and voluntarily made was sharply contradicted by the defendants. The trial judge without making any findings of fact as to whether the statements were voluntarily made, and without ruling thereon, permitted the officers to testify with respect thereto.
The defendants assign as error the admission into evidence, over their objection, of the testimony of the police officers concerning the inculpatory statements made by each of the defendants. Each defendant asserts that the statement was coerced, and was made after he was arrested without a warrant, and was made while each defendant was in custody, if in fact it was made at all.
It has been held by the Supreme Court of North Carolina in the *676recent case of State v. Moore, 275 N.C. 141, 166 S.E. 2d 53, that when there is conflicting evidence offered at a voir dire hearing to determine the admissibility of a confession, the trial judge must make findings of fact, not just conclusions, to show the basis of his ruling on the admissibility of the evidence offered.
In the case before us, after the voir dire was held, testimony of the police officers concerning the purported confessions was received into evidence over the objection of the defendants. The failure of the trial judge to make findings of fact with respect to whether the confessions were freely and voluntarily made and the failure to rule on the question as to whether such were made freely and voluntarily constitutes prejudicial error, entitling the defendants, and each of them to a new trial.
New trial.
BRItt and Pareer, JJ., concur.